Citation Nr: 0929422	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to 
December 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the Veteran's 
claim for service connection for an acquired psychiatric 
disorder.

This matter was remanded for additional development and 
adjudication by the Board in June 2007.

The Board's June 2007 remand also referred a possible service 
connection claim for a knee disability to the RO for 
clarification and development.  As it does not appear from 
the claims file that this matter was been addressed, it is 
again referred to the RO for clarification and possible 
development.


FINDING OF FACT

There is no nexus between a current acquired psychiatric 
disorder and the Veteran's service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with a June 2005 letter in which the 
RO notified her of what evidence was required to substantiate 
her claim.  This letter told her of what evidence VA would 
obtain, what evidence she was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
this evidence.  However, the Court has held that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated her status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the June 2005 letter.  She was provided notice regarding the 
remaining Dingess requirements in a June 2007 letter.  

There was a timing deficiency in that these letters were 
provided after the initial adjudication of the claim, but 
this deficiency was cured by readjudication in the September 
2005 supplemental statement of the case (SSOC) after the 
notice was provided.  Mayfield v. Principi, 444 F.3d 1328 
(Fed. Cir. 2006).

The timing deficiency with regard to the June 2005 letter was 
cured by the readjudication of the Veteran's claim in the 
September 2005 SSOC.  In regard to the June 2007 letter, this 
timing deficiency was cured by the readjudication of the 
Veteran's claim in the April 2009 SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records, 
service personnel records, Social Security Administration 
(SSA) records, VA treatment records, and some private 
treatment records have been obtained.  She has been afforded 
several VA psychiatric examinations and a sufficient medical 
opinion has been obtained.

The Board's June 2007 decision instructed agency of original 
jurisdiction to take the steps necessary to acquire the 
Veteran's treatment records from Dr. D. and from a clinician, 
R. S.  A letter was mailed to the Veteran in April 2008 
requesting she complete appropriate authorizations for these 
providers, as VA is unable to acquire such private treatment 
records without current authorizations signed by the Veteran.  
No response was received to this letter.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases have been obtained.   38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As neither the Veteran nor her representative has indicated 
that there is any outstanding pertinent information to be 
obtained, the Board may proceed with the consideration of her 
claims.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a psychosis, becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of such a condition during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

A February 1964 Naval Reserves entrance examination was 
negative for any relevant abnormalities and the Veteran 
denied nervous trouble of any sort in an accompanying Report 
of Medical History.  

The Veteran was referred for a psychiatric consultation in 
June 1968 following a court marital.  She reported feelings 
of anxiety and a long history of depression "especially 
aboard ship," difficulties tolerating military discipline as 
well as difficulties adjusting to military life.  A life-long 
history of instability, offenses as a minor, difficulties 
getting along with her mother and the recent death of her 
father were reported.  A provisional diagnosis of immature 
passive aggressive personality disorder with reactive 
depression and limited resources was reported.

Mental status examination revealed no evidence of a psychotic 
associative disorder, delusions or hallucinations, and her 
mood was mildly depressed.  An impression of emotionally 
unstable personality was made.  The examiner noted that the 
Veteran had a longstanding personality disorder characterized 
by an impulsive and emotionally labile nature.  
Administrative discharge was recommended.

A July 1968 Memorandum from the Medical Officer found that 
the Veteran was fit for duty in light of her progress and 
desire to remain in the military.  The Medical Officer noted 
that most of the Veteran's problems were related to 
"parental discord" and could be overcome "with proper 
medical and leadership support."

A December 1968 discharge examination was negative for any 
relevant abnormalities.  

Service personnel records reveal that the Veteran was absent 
without leave (AWOL) for approximately six days in January 
1968 and was subject to Non-Judicial Punishment.  She 
received a Court-Martial in April 1968 for being AWOL for 
approximately 13 days beginning in March 1968.  In September 
1968, she again received Non-Judicial Punishment for being 
AWOL for approximately 11 days in July 1968.  She again 
received a Court-Martial in November 1968 for being AWOL for 
three days in October 1968.  She was discharged in December 
1968 and not recommended for reenlistment.

A May 1993 treatment summary from Dr. A. D. indicates that he 
had been treating the Veteran for Dysthymic Disorder for the 
past two years.

A June 1993 private treatment summary shows that the Veteran 
was noted to be suffering from multiple personality disorder 
(MPD).  Her treatment provider noted that she had been 
treating her twice a week since August 1992 and she was 
currently in the "middle phase" of her treatment.  In 
addition, the Veteran was noted to be suffering from a gender 
identity crisis.

A September 1993 letter from the Veteran's private clinician 
indicates that she was being treated for MPD, an eating 
disorder and dependency issues.  The clinician reported that 
the Veteran's alternate personalities had described "years 
of physical and sexual torture by her mother, beginning when 
[s]he was very young."  

An October 1993 VA psychiatric examination revealed that the 
Veteran was currently in psychiatric treatment but had not 
undergone such treatment in the past.  She reported having 
ten personalities, eight of them females, and that she was in 
the process of transforming into a female.  She reported 
being separated for over a year from her wife and that she 
had two children.  

The examiner noted that the Veteran presented her story in a 
clear and coherent manner and used the pronoun "we" to talk 
about herself.  Delusions, hallucinations, and suicidal or 
homicidal ideations were negative.  Following this 
examination, an Axis I diagnosis of multiple personality 
disorder and transsexual gender identity were made, and an 
Axis II diagnosis of mixed personality disorder were made.  

A second VA psychiatric examination conducted in May 1995 
revealed that the Veteran continued to undergo treatment to 
integrate her multiple personalities and that her condition 
had improved.  The examiner noted that the Veteran displayed 
a great deal of insight into her conditions.  Diagnoses of 
MPD, transsexualism and dysthymic disorder were made.

A March 1998 VA treatment note described some of the 
Veteran's alternate personalities.

SSA benefits were awarded in May 2002 on the basis of anxiety 
related and personality disorders.

A September 2002 VA treatment note records that the Veteran 
reported being sexually assaulted as a child.  She was 
diagnosed with post-traumatic stress disorder (PTSD) on a 
June 2003 VA treatment note.

A September 2006 VA psychiatry admission assessment indicates 
that the Veteran was admitted for in-patient treatment after 
reporting that she "was a the end of her rope" and 
contemplating suicide.  She reported being evicted from her 
home, having no income, being estranged from her biological 
family due to their difficulty accepting her female sexual 
identity and the death of a lifelong female friend in 
December 2004.  Military combat experience and a history of 
abuse or neglect were denied.  Admitting diagnoses of major 
depressive disorder, a history of PTSD and a history of 
dissociative identity disorder were made.

PTSD symptoms due to a childhood history of sexual, physical 
and emotional abuse was reported by the Veteran in a 
September 2006 VA treatment note.  She reported that this 
abuse was perpetrated by her mother, cousins and uncles after 
her father's death.  The Veteran was discharged after four 
days of treatment, and her discharge diagnoses include major 
depressive disorder, PTSD, dissociative identity disorder, 
and gender identity disorder.

A March 2007 VA treatment note indicates that the Veteran's 
mother was abusive during her childhood, that she was very 
controlling and was not respecting her life choices, all 
resulting in increased PTSD and dissociative symptoms.  She 
also reported residing with her mother due to financial 
problems.

A third VA psychiatric examination conducted in March 2009 
revealed that the Veteran became a certified nursing 
assistant (CNA) in 2000 and began working in the field and 
that she stopped working in 2001 due to panic attacks.  She 
reported working as a short-order cook and washing cars prior 
to service, and after service drove a truck for 20 years.  
Her relationship with her biological family was poor, as she 
indicated that she had no contact with her two children or 
her sister.  

She reported being surprised that she was accepted into the 
military, as she knew that she suffered from untreated 
identity and psychiatric difficulties, and that she was "too 
nervous" and "too defiant" in the service.  The examiner 
reported that the Veteran indicated that her PTSD symptoms 
"were clearly associated with childhood abuse."  She also 
reported having multiple personalities for as long as she can 
remember and that she has felt female since very early in 
childhood.  The examiner noted some hesitation upon 
responding to questions, suggesting some difficulty 
organizing her thoughts.

Following this March 2009 VA psychiatric examination and a 
review of the Veteran's claims file, diagnoses of panic 
disorder, depressive disorder, PTSD, dissociative identity 
disorder and an eating disorder were made.   The examiner 
opined that the Veteran's PTSD and dissociative identity 
disorder were associated with severe childhood abuse, and 
that a preponderance of the evidence suggested that these 
conditions pre-dated service.  The Veteran's panic disorder, 
depressive disorder and eating disorder were noted to be more 
likely than not caused by difficulties associated with PTSD 
and dissociative identity disorder.  

The March 2009 examiner further noted that there was nothing 
in the evidentiary record to suggest that the Veteran's 
psychiatric disabilities were aggravated by service, as she 
had satisfactorily completed her military training and did 
not get into trouble for anything other than being AWOL.  

The Veteran had acknowledged leaving the ship whenever it was 
in port to "get away from the military environment" and 
that she was not concerned about the consequences of her 
actions because she did not like being in the military.  In 
addition, the fact that the Medical Officer found the Veteran 
to be fit for duty despite her emotional problems related to 
"parental discord" suggests that she performed her military 
job adequately while on duty.  

After service she was able to successfully maintain 
employment as a truck driver for 20 years and was in a long-
term marriage that resulted in two children.  The examiner 
opined that it was less likely than as not that the Veteran's 
current psychiatric disorders were aggravated by service in 
any way that can be supported by the evidence.

Analysis

There is no documentation in evidentiary record establishing 
that a psychiatric condition existed prior to service, and 
the February 1964 entrance examination was negative for any 
relevant abnormalities.  Therefore, the Veteran is presumed 
to have been in sound condition upon entering military 
service. 38 U.S.C.A. § 1111.  Thus, the record needs to show 
evidence of a current disability and evidence that such 
disability is linked to active duty service.  38 U.S.C.A. 
§ 1110; Shedden, Hickson.

The Veteran has a current disability as she has been assessed 
as suffering from PTSD and MPD, among other conditions.  

An impression of emotionally unstable personality was noted 
in a June 1968 service treatment note, and a July 1968 
Memorandum attributed the Veteran's emotional difficulties to 
parental discord.  

The March 2009 VA examination, the only competent medical 
opinion in the evidentiary record, declined to find a nexus 
between the Veteran's current psychiatric conditions and her 
service.  There is no clinical evidence of such a condition 
until 1991, more than 20 years after discharge from service, 
suggesting that there has not been a continuity of 
symptomology.

The current PTSD has consistently been linked to pre-service 
abuse.  No in-service stressor has been reported, much less 
linked to the current disorder.  As such, service connection 
for PTSD is not warranted.  38 C.F.R. § 3.304(f).

The VA examiner also found that the MPD pre-existed service.  
In any event, MPD was not identified in service and the VA 
examiner and other clinicians have reported no evidence of 
this condition in service.  Hence, whether the condition pre-
existed service, or not, service connection is precluded.  If 
the condition pre-existed service, as the only competent 
opinion has found, the absence of evidence of the condition 
in service, means it was not aggravated.  Likewise, if it 
were found that the presumption of soundness was not 
rebutted, service connection would be precluded because the 
only competent opinion, that of the VA examiner attributes it 
to pre-service abuse.  This opinion is echoed by those of the 
clinical treatment providers.  In addition the Veteran has 
not reported symptomatology that would permit a finding that 
MPD was attributable to service.

Although an impression of an emotionally unstable personality 
is noted in a June 1968 service treatment record, such 
personality disorders are not considered disabilities for 
which service connection may be granted under VA regulations.  
38 C.F.R. §§ 3.303(c), 4.9.

Other psychiatric diagnoses, such as major depression, have 
been reported since service, but there is no competent 
opinion linking those diagnoses to service.  The Veteran did 
report depression in service, but the VA examiner and in-
service treatment providers did not find that such diagnoses 
were warranted for the symptoms in service, and there is no 
evidence of a continuity of symptomatology.

As the evidence is against finding a nexus between the 
Veteran's acquired psychiatric disorders and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


